AMENDMENT TO THE TRUST FOR ADVISED PORTFOLIOS CUSTODY AGREEMENT THIS AMENDMENT dated as of the 31st day of October, 2014, to the Custody Agreement, dated as of January 1, 2014, as amended (the “Agreement”), is entered into by and between TRUST FOR ADVISED PORTFOLIOS, a Delaware statutory trust (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the Agreement and add the following series of Trust for Advised Portfolios: Exhibit H, the 1919 Financial Services Fund, the 1919 Maryland Tax-Free Income Fund, the 1919 Socially Responsive Balanced Fund and the 1919 Variable Socially Responsive Balanced Fund are hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. TRUST FOR ADVISED PORTFOLIOS U.S. BANK NATIONAL ASSOCIATION By: /s/ Christopher E. Kashmerick By: /s/ Michael R. McVoy Name: Christopher E. Kashmerick Name: Michael R. McVoy Title: President Title: Senior Vice President 1 Exhibit H to the Trust for Advised Portfolios Custody Agreement Name of Series Date Added 1919 Financial Services Fund on or after October 31, 2014 1919 Maryland Tax-Free Income Fund on or after October 31, 2014 1919 Socially Responsive Balanced Fund on or after October 31, 2014 1919 Variable Socially Responsive Balanced Fund on or after October 31, 2014 Domestic Custody Services Fee Schedule at October, 2014 Annual Fee Based Upon Market Value Per Fund* basis point on average daily market value Plus portfolio transaction fees Portfolio Transaction Fees § $ – Book entry DTC transaction/Federal Reserve transaction/principal paydown § $ –Repo agreement/reverse repurchase agreement/time deposit/CD or other non- depository transaction § $ – Option/SWAPS/future contract written, exercised or expired, manual transactions § $ – Mutual fund trade/Fed wire/margin variation Fed wire § $ – Physical transaction § $ – Trade Revisions/ Cancellation § $ – Check disbursement (waived if U.S. Bancorp is Administrator) § $ – Segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus . Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly. Advisor’s Signature below acknowledges approval of the domestic and global custody fee schedules on this Exhibit H 1919 Investment Counsel, LLC By: /s/ Brian Gallagher Printed Name and Title: Brian Gallagher, Director of Investment Operations Date: 10/30/14 2 Exhibit H (continued) to the Trust for Advised Portfolios Custody Agreement Global Sub-Custodial Services Annual Fee Schedule at October, 2014 COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE Argentina All $ Estonia All $ Australia All $ Euromarkets** All $ Austria All $ Finland All $ Bahrain All $ France All $ Bangladesh All $ Germany All $ Belgium All $ Ghana All $ Bermuda All $ Greece All $ Botswana All $ Hong Kong All $ Brazil All $ Hungary All $ Bulgaria All $ Iceland All $ Canada All $ India All $ Cayman Islands* All $ Indonesia All $ Channel Islands* All $ Ireland All $ Chile All $ Israel All $ China“A” Shares All $ Italy All $ China “B” Shares All $ Jamaica* All $ Columbia All $ Japan All $ Costa Rica All $ Jordan All $ Croatia All $ Kazakhstan All $ Cyprus* All $ Kenya All $ Czech Republic All $ Latvia Equities $ Denmark All $ Latvia Bonds $ Ecuador All $ Lebanon All $ Egypt All $ Lithuania All $ COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE Luxembourg All $ Slovak Republic All $ Malaysia All $ Slovenia All $ Malta All $ South Africa All $ Mauritius All $ South Korea All $ Mexico All $ Spain All $ Morocco All $ Sri Lanka All $ Namibia All $ Swaziland All $ Netherlands All $ Sweden All $ New Zealand All $ Switzerland All $ Nigeria All $ Taiwan All $ Norway All $ Thailand All $ Oman All $ Trinidad & Tobago* All $ Pakistan All $ Tunisia All $ Palestinian Autonomous Area* All $ Turkey All $ Peru All $ UAE All $ Philippines All $ United Kingdom All $ Poland All $ Ukraine All $ Portugal All $ Uruguay All $ Qatar All $ Venezuela All $ Romania All $ Vietnam* All $ Russia Equities $ Zambia All $ Russia MINFINs $ Serbia* All $ Singapore All Base Fee – Annual charge per account (fund): $ § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 3
